‘Case 0:19-cr-60265-WPD Document 47 Entered on FLSD Docket 11/27/2019 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 19-60265-CR-DIMITROULEAS/SNOW

UNITED STATES OF AMERICA,
V.

MARIA DELUISE,

a/k/a MARIA ANDREWS,
a/k/a MARIA WHARTON,

Defendant.
/

STIPULATED FACTUAL PROFFER FOR GUILTY PLEA

The United States of America, by and through the undersigned Assistant United States
Attorney, and the Defendant, personally and through her attorney, hereby submit this stipulated
factual proffer to establish the Defendant’s guilt of Counts 7, 8 and 9 of the Indictment. The parties
agree that the below factual proffer is a summary relating to the defendant’s conduct and does not
include every detail of the offense but are sufficient to establish the elements of the offenses.

Count 7

1. On or about August 7, 2019, a confidential informant (Cl) arranged for BSO Detective Frank
Sanchez, working in an undercover (UC) capacity, to purchase Oxycodone from Maria DELUISE
(DELUISE).

2. On or about August 8, 2019, the Cl learned that DELUISE was waiting to pick up her

prescription for Oxycodone 30 mg pills from the Walgreens drug store located at 601 East
Commercial Boulevard, Oakland Park, Florida. On that same date, at approximately 5:45 PM,
agents established surveillance at this Walgreens. Shortly thereafter, agents and officers

observed DELUISE arrive with another female and enter the Walgreens. When DELUISE and the
[1]
*Case 0:19-cr-60265-WPD Document 47 Entered on FLSD Docket 11/27/2019 Page 2 of 4

other female departed the Walgreens, DELUISE had a white bag in her hand. Surveillance was
maintained on DELUISE and the female until they arrived at the location to meet the UC. At the
meet location, DELUISE walked over to the Cl. At this time, the Cl introduced the UC to DELUISE.
The Cl explained to DELUISE that the UC was his/her primary customer and that the UC was the
individual that had purchased Fentany! lollipops previously. DELUISE gave the UC a prescription
bottle containing approximately 87 Oxycodone 30 mg pills with a label showing the person
prescribed the medication was Maria DELUISE. The UC paid DELUISE $1,560.00. The UC and
DELUISE exchanged telephone numbers. This meeting was video and audio recorded.
| Counts 8and9

3. On or about August 18, 2019, the Cl received a call from LERI. LERI told the Ci that he
(LERI) would be obtaining and then selling Fentanyl lollipops. The Cl told LERI that he/she would
not be available and instructed LERI to call the UC. The CI contacted the UC to inform the UC about
the telephone conversation with LERI. The UC placed a telephone cail to the telephone number
provided. Amale answered the telephone and introduced himself as Greg. LERI stated that Maria
DELUISE (DELUISE) was trying to contact the UC about selling some “berries,” a common street
term used for Oxycodone pills. LER! further stated that he would have the “pops” meaning the
Fentanyl lollipops available the following day and arranged to meet with the UC accompanied by
DELUISE.

4. On or about August 19, 2019, LERI called the UC to advise the Fentanyl lollipops would be
available for the UC to buy in the afternoon and LERI would obtain and send by text message to the
UC the price for the “blueberries” or Oxycodone pills. Subsequent to this conversation, the UC
was told by LERI in a text message that the pharmacy would not have the Fentanyl lollipops available

until Thursday (August 22, 2019).

[2]
‘Case 0:19-cr-60265-WPD Document 47 Entered on FLSD Docket 11/27/2019 Page 3 of 4

5. On or about August 20, 2019, the UC missed two telephone calls from the telephone number
used by LER] and DELUISE. The UC returned the calls and DELUISE answered. DELUISE offered
to sell the UC 100 “blues” or Oxycodone pills. The UC stated that the UC would buy the “blues”
when he met DELUISE on Thursday. DELUISE stated that the Oxycodone pills would be sold before
Thursday because two car payments were due. DELUISE stated that she would meet the UC on
Thursday to sell the “other things” meaning the Fentanyl lollipops.

6. On or about August 22, 2019, the UC received telephonic communications setting the
purchase price at $2,400.00 to buy four boxes of Fentany! lollipops and 60 Oxycodone 30 mg pills
and instructing the UC to meet them (DELUISE and LERI) at the parking lot of the Chili’s restaurant
located at 5363 Sheridan Street, Hollywood, Broward County, Florida. On that same date, at
approximately 11:18 AM, agents and officers conducting surveillance observed LERI and DELUISE
arrived in a black Pontiac Firebird and park. DELUISE exited the passenger side of the vehicle, with
two bags in her possession, and walked to and then entered the UC’s vehicle. After being shown
the Fentanyt lollipops and the Oxycodone pills, the UC made a partial payment to DELUISE and
excused himself from his vehicle to retrieve the balance owed. The arrest signal was given and
DELUISE and LERI were taken into custody without incident. A search of the bags revealed a
prescription bottle containing approximately 60 Oxycodone 30 mg pills with a label showing the
person prescribed the medication was Greg LERI and four sealed boxes of Teva Pharmaceutical
Fentanyl Lozenges that were dispensed to Greg LERI by the Walgreens pharmacy located at 601
East Commercial Boulevard in Oakland Park. On or about August 22, 2019, a Walgreens Asset
Protection Manager notified DEA that LERI’s prescription for four boxes of 600 mcg Oral
Transmucosal Fentanyl Citrate lozenges was picked up at approximately 10:56 AM on or about

August 22,2019. A forensic chemist employed by DEA found the contents of the four boxes to be

[3]
« . , Case 0:19-cr-60265-WPD Document 47 Entered on FLSD Docket 11/27/2019 Page 4 of 4

sold to the UC to be 239 grams of a mixture and substance that contained Fentanyl.
t, By her signature below, the defendant verifies that:

A) she has read or had read to her and understood the foregoing;

B) the stipulated factual record is true and correct;

C) she signs this document freely and voluntarily after she has received the advice of
her counsel.

Respectfully submitted,
UNITED STATES OF AMERICA

ARIANA FAJARDO ORSHAN
TATES ATTORNEY

 
 
  
 

‘Date: LWA] i¢ By: Z
ONALD F. CHASE, II
ASSISTANT UNITED STATES ATTORNEY

Date: Uf ATLA By:

RICHARD DELLA FERA
ATTO FOR THE D DANT

Date: _[I/ 1/14 By: OME _ AYA

MARIA |DELUISE
DEFENDANT

[4]
